Bell, Chief Judge.
Defendant was convicted of burglary. On appeal he claims that it was error to deny his motion for mistrial and his motion for continuance in order to strike another jury. The basis for the motions is that the state by use of its peremptory strikes eliminated all potential black jurors. Held:
No error of law has been shown. A defendant is not guaranteed by the Constitution to have members of his own race on his jury. Jackson v. Hopper, 232 Ga. 419 (207 SE2d 58); Hobbs v. State, 229 Ga. 556 (6) (192 SE2d 903). Eliminating all potential black jurors by peremptory challenge by the state offends no constitutional principle; and the presumption that the prosecutor used the state’s challenges to obtain a fair and impartial jury was not overcome by the mere striking of the black jurors. Jackson v. Hopper, supra.

Judgment affirmed.


Webb and Marshall, JJ., concur.